EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shahrokh Falati on 5 July 2022.
The application has been amended as follows: 	
-In line 15 of claim 1, insert the word --the-- before the phrase “at least one waste conduit” 
-In line 19 of claim 1, replace the first instance of “the at least one waste pump” with --the at least one solution pump--
-In lines 2-3 of claim 13, replace the phrase “including to pH, and O2” with --including pH and O2--
-Replace claim 15 with the following:
The device of claim 1, wherein the chambers and the conduits of the device are autoclavable, and wherein different tissues or organs of various sizes are processed using the device.

-In lines 7-8 of claim 16, replace the phrase “and at least one medium inlet” with the phrase        --and the at least one medium inlet--
-In regard to claim 21, amend the claim to depend on --claim 23-- instead of “claim 16”
-In regard to claim 22, amend the claim to depend on --claim 23-- instead of “claim 16”
-In regard to claim 22, replace the phrase “a gas source” with --the at least one gas source--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774